DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16, 17, 19, & 20 directed to an invention non-elected with traverse in the reply filed on 12/14/21 & 7/6/21. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-5 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: As discussed in the prior action, the combination of ‘198 & ‘603 teach applying two liquids to a surface to control wetting wherein the first liquid is a prewetting agent and the second liquid is a photoresist. There is no teaching or suggestion in the prior art to reverse the order of application as claimed and first apply the photoresist and therefore the claims are allowed over the prior art when considered with the rest of the limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive.
In regards to applicant’s position that claim 16 as amended now depends from claim 1 and requires all of the limitations of claim 1 and therefore should be rejoined with claim 1; the Office does not find this argument convincing because the amendment to claim 16 recites “for implementing the coating method according to claim 1” in the preamble of claim 1 and the intended use does not result in a structural difference between prior art and the claimed apparatus and therefore does not further limit the claim. Therefore the restriction is still proper and claims 16, 17, 19, & 20 are withdrawn.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 16, 17, 19, & 20 directed to an invention non-elected with traverse and are not being rejoined.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1759